Exhibit 10.14

SECOND AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into effective as of the 31st day of December,
2009, by and between HORNBECK OFFSHORE OPERATORS, LLC, a Delaware limited
liability company (“Employer”), and James O. Harp, Jr. (“Employee”).

WHEREAS, Employer and Employee wish to amend that certain Amended and Restated
Employment Agreement dated May 6, 2007 (the “Agreement”) between Employer and
Employee to comply with Section 162(m) of the Internal Revenue Code of 1986, as
amended, and IRS Revenue Ruling 2008-13, and to make certain technical changes;

NOW, THEREFORE, the parties hereby agree that from and after the date hereof,
the following amended provisions shall be effective for the Agreement.

 

  1. Section 8(c)(i) shall be deleted in its entirety and replaced with the
following:

“(i) If Employer shall terminate the employment of Employee without good cause
effective on a date earlier than the termination date provided for in Section 2
(with the effective date of termination as so identified by Employer being
referred to herein as the “Accelerated Termination Date”), Employee, until the
termination date provided for in Section 2 shall continue to receive the salary
and other compensation and benefits specified in Section 3, in each case in the
amount and kind and at the time provided for in Section 3 (provided, however,
that if such benefits are not available under Employer’s benefit plans or
applicable law, Employer shall be responsible for the cost of providing
equivalent benefits); provided that bonuses for each calendar year till the
termination date

(A) that are discretionary in nature, shall be paid based on the greater of
(x) the amount equal to the total bonus paid for the last completed year for
which bonuses have been paid or (y) the amount equal to the bonuses that would
have been payable for the then current year (or, in the case of an Accelerated
Termination Date that occurs between January 1 of any year and the date that
bonuses are paid based on the previous year, such previous year), determined on
a basis consistent with the last completed year for which bonuses have been paid
but using the projected bonus amounts for the then current year (or, in the case
of an Accelerated Termination Date that occurs between January 1 of any year and
the date that bonuses are paid based on the previous year, such previous year)
determined by extrapolating the information as of the Accelerated Termination
Date based on the best information available at the time of the calculation, and

(B) that are performance based, shall be based on the amount equal to the
bonuses that would have been payable for the applicable year (or, in the case of
an Accelerated Termination Date that occurs between January 1 of any year and
the date that bonuses are paid based on the previous year, such previous year),
had



--------------------------------------------------------------------------------

Employee been employed with the Employer at the end of each such year and paid
at the time bonuses for each such year are paid to those still employed by
Employer, determined on a basis consistent with the last completed year for
which bonuses have been paid but using the bonus amounts for the then current
year (or, in the case of an Accelerated Termination Date that occurs between
January 1 of any year and the date that bonuses are paid based on the previous
year, such previous year);

provided further that, notwithstanding such termination of employment,
Employee’s covenants set forth in Sections 11 and 12 shall remain in full force
and effect; also provided further that, at Employer’s option, Employee’s
covenants set forth in Sections 11 and 12 shall renew in full force and effect
for an additional one (1) year following the period referred to in Sections 11
and 12 if Employer elects to provide and provides to Employee the salary and
other compensation and other benefits specified in Section 3 for an additional
period of one (1) year following the period set forth above in this
Section (8)(c)(i). If Employee shall violate any of the provisions of
Sections 10, 11 or 12 at any time prior to the expiration of two years after the
termination of Employee’s employment with Employer (or, if applicable, the
referenced one-year renewal period), then, in addition to its other rights and
remedies, Employer shall have the right to terminate all further payments of
compensation or benefits to Employee, and shall have no further obligation
therefor.”

 

  2. Section 8(c)(ii) shall be deleted in its entirety and replaced with the
following:

“(ii) If Employer shall terminate the employment of Employee without good cause
effective on a date earlier than the termination date provided for in Section 2,
any and all options, rights or awards granted in conjunction with Parent’s or
Employer’s incentive compensation and stock option plans shall immediately vest;
provided that, with respect to each such option, right or award that contains
performance criteria for vesting, the number of shares that would have vested
(or the amount of cash that would have been paid) had Employee been employed
with the Employer through the end of each Measurement Period (depending on
satisfaction of the performance criteria at the end of each such Measurement
Period) shall vest (or be paid) at the time Employee would have otherwise vested
(or been paid) had he been employed with the Employer through the end of each
such Measurement Period, and thereafter all entitlements under such option,
right or award that could have vested at the end of each such Measurement
Period, but did not, shall be forfeited. Further, if Employer amends or waives
such performance criteria for the benefit of any employees before or after the
Employer terminates Employee’s employment without good cause but prior to the
end of each applicable Measurement Period, then Employer shall treat Employee’s
applicable options, rights or awards in a substantially similar manner.”

 

  3. The flush language of Section 8(d)(i) shall be deleted in its entirety and
replaced with the following:

“then in any of the above four cases, Employee shall have, instead of the rights
described in Section 3(a), the right to immediately terminate this Agreement and
receive from Employer, within fifteen business days following the date Employee
notifies Employer of his constructive or voluntary termination pursuant to this

 

2



--------------------------------------------------------------------------------

Section 8(d)(i)(1), (2) or (3) or within three business days of having his
employment terminated under 8(d)(i)(4) above, (A) a lump sum cash payment equal
to three times the amount of Employee’s Basic Salary with respect to the year in
which such termination has occurred plus three times the greater of (x) the
amount equal to the total bonus paid for the last completed year for which
bonuses have been paid or (y) the amount equal to the bonuses that would have
been payable for the then current year (or, in the case of termination date that
occurs between January 1 of any year and the date that bonuses are paid based on
the previous year), such previous year determined on a basis consistent with the
last completed year for which bonuses have been paid but using the projected
bonus amounts for the then current year (or, in the case of a termination date
that occurs between January 1 of any year and the date that bonuses are paid
based on the previous year, such previous year), determined by extrapolating the
information as of the termination date based on the best information available
at the time of the calculation; provided, however, that if Employee for any
reason did not receive a bonus in the immediately preceding year and would not
have been eligible for a bonus under (y) of the previous clause, Employee shall
be deemed for purposes of this Section 8(d)(i) to have received a bonus in the
amount of one-fourth of his annual Basic Salary for such year, and (B) medical
plan coverage and other insurance benefits provided for himself and his spouse
and dependents (to the extent his spouse and dependents are covered under the
medical plan and other insurance benefits as of the date of Employee’s
termination of employment) for a period of three (3) years following the date of
Employee’s termination of employment (provided, however, that if such benefits
are not available under Employer’s benefit plans or applicable laws, Employer
shall be responsible for the cost of providing equivalent benefits), and (C) any
and all options, rights or awards granted in conjunction with Parent’s or
Employer’s incentive compensation and stock option plans shall immediately vest
(or be payable in cash); provided that, with respect to restricted stock awards
or restricted stock unit awards that contain performance criteria for vesting,
the greater of (x) the Base Shares (as such term is used in the restricted stock
awards and restricted stock unit awards) or (y) the number of shares that would
have vested on the date of the Change in Control as if such date were the end of
the Measurement Period (as such term is used in the restricted stock awards and
the restricted stock unit awards) shall vest and all other shares covered by
such awards shall be forfeited. Employee shall not be required to mitigate the
amount of any payment provided for in this Section 8(d)(i) by seeking other
employment or otherwise. Without duplication with the provisions under
Section 9, to the extent the provision of any such medical benefits are taxable
to Employee or his spouse or dependents, Employer shall “gross up” Employee for
such taxes based on Employee’s actual tax rate (certified to Employer by
Employee), up to 35% (without a “gross up” on the initial gross up). The
obligation to provide this medical plan coverage shall terminate in the event
Employee becomes employed by another employer that provides a medical plan that
fully covers Employee and his dependents without a preexisting condition
limitation. Employee shall be eligible for payments pursuant to this
Section 8(d) if Employee complies with the terms of Sections 11 and 12 of this
Agreement.”

 

3



--------------------------------------------------------------------------------

  4. The changes effectuated in this Amendment shall apply to all outstanding
performance-based bonuses, options, rights, awards and agreements between
Employer and Employee with respect to the subject matter hereof, notwithstanding
any conflicting language to the contrary contained in such outstanding
performance-based bonuses, options, rights, awards and agreements.

 

  5. Except as set forth herein, the Agreement shall continue in full force and
effect.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Amendment as of the date first
above written.

 

EMPLOYER:

 

HORNBECK OFFSHORE OPERATORS, LLC

By:   /s/ Samuel A. Giberga  

Samuel A. Giberga,

Senior Vice President and General Counsel

EMPLOYEE:

/s/ James O. Harp, Jr.

 

James O. Harp, Jr.

 

ACKNOWLEDGED AND AGREED TO FOR PURPOSES OF GUARANTEEING THE FINANCIAL
OBLIGATIONS OF EMPLOYER TO EMPLOYEE:

 

HORNBECK OFFSHORE SERVICES, INC.

By:   /s/ Samuel A. Giberga  

Samuel A. Giberga,

Senior Vice President and General Counsel

 

Signature Page to Second Amendment to Amended and Restated Employment Agreement